Spencer, J.
We are satisfied these parties were led to believe that the company had no objection to paying them to the extent of the amount due under the loss. What good reason could have urged for not paying them? What difference did it make to the company whether it paid the loss to Borzone or his assignees ? By its course in this matter we think the company ought to be held to have consented to the arrangement between Borzone and his creditors, and therefore its conduct in precipitately paying the loss to the insolvent debtor, without notice to his creditors holding the orders, is a flagrant wrong that cannot be tolerated. The proof satisfies us that Borzone’s estimate of the loss was too large, and we are strongly of opinion the sum paid, $2,000, was too small, but we are not able from the testimony to fix it at a different sum. Taking that as a basis, the plaintiffs must have judgment for their proportional part of it.

Judgment reversed, and decreed accordingly.